Opinion issued February 20, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01231-CV
____________

ACME WASTE SOLUTIONS, L.L.C., Appellant

V.

TEXAS MOLECULAR, L.L.C., Appellee



On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 02-20628



MEMORANDUM OPINION
	The Court today considered the parties' joint motion to vacate the trial court's
final judgment and for remand, in which, because of the settlement of their dispute,
the parties request this Court to remand the case to the trial court so that they may
dismiss the cause in accordance with their settlement agreement.  The motion is
granted as follows:

	The trial court's judgment of August 26, 2002 is reversed.


	The case is remanded to the trial court for further proceedings.
 	All other pending motions are overruled as moot.
 	The Clerk of this Court is directed to issue the mandate 10 days after the
date of this opinion.  Tex. R. App. P. 18.1.

 PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.